DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority to Application No. 13/950782 and claims 1-20 are granted a priority date 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 19 estimates the impact of a latent factor yet the latent factor is defined to be unobservable. If it is true that the latent factor is unobservable then it would not be possible to measure it. Claims 1, 11, and 19 describes the impact value but it is unclear what kind of relationship it has with the second measurement value or the changed measurement value. 
Claims 1, 11, and 19 describes the changed measurement value but does not give detail as to how that is derived and it is unclear what kind of relationship the changed measurement value has with the second measurement value and impact value. 

Dependent claims are rejected for depending off independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 7, 8, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of Patent No: 9836754 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of ranking super cliques.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the 

Instant Application
Patent No. US9836754
1. (Currently Amended) A method for modifying an electronic advertisement based on a latent- factor-adjusted measure of advertisement effectiveness, the method comprising performing, by a processing device, operations comprising: 

providing an electronic advertisement to users via an electronic network; 

identifying a first measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring tracked user interactions with the electronic advertisement on computing devices of the users; 

identifying a second measurement value for the user interaction metric, the first measurement value indicating a first portion of the tracked user interactions measured during a first period of time and the second measurement value indicating a second portion of the tracked user interactions measured during a second period of time; 

estimating an impact value using an applied impact model, wherein: 

the impact value correlates a latent factor to the second measurement value, wherein the latent factor is an aspect of the users or economy that is not directly observable, 

the impact value is determined based at least in part on the applied impact model 

the impact value quantifies a change in the second measurement value as compared to the first measurement value, the change in the second measurement value resulting from a change in the latent factor during the second period of time as compared to the first period of time; 

determining a changed measurement value based on a modification of the second measurement value, the changed measurement value indicating an improved measure of advertisement effectiveness, wherein the changed measurement value is the second measurement value as modified based on the change quantified by the estimated impact value; 

modifying the electronic advertisement based on the changed measurement value; and 

providing the modified electronic advertisement to additional users via the electronic network.


providing an electronic advertisement to users via the electronic network; 

tracking user interactions with the electronic advertisement to identify a measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring user interaction with the electronic advertisement on computing devices of the users, wherein the user interaction metric comprises a number of clicks, number of mouse overs, number of page views, number of mouse gestures, amount of time elapsed before a mouse gesture, amount of time spent on a web page including the electronic advertisement, or frequency of accesses to the electronic advertisement; 

estimating, by an applied impact model, an impact value, wherein: 

the impact value correlates a latent factor to the measurement value, wherein the latent factor is an aspect of the users or economy that is not directly observable, wherein the latent factor is one of an economic factor, 

the impact value is determined based at least in part on the applied impact model providing a relationship between the user interaction metric and the latent factor, 

wherein the relationship identifies how the user interaction metric changes based on change in the latent factor, wherein the relationship changes over time, and wherein the impact value quantifies a change in the measurement value resulting from the change in the latent factor; 

determining a reduced measurement value, wherein the reduced measurement value is the measurement value subtracted by the change quantified by the impact value, wherein an improved measure of advertisement effectiveness is based on the reduced measurement value; 

modifying the electronic advertisement based at least in part on the reduced measurement value; and 

providing the modified electronic advertisement to additional users via the electronic network.




2. The method of claim 1, wherein the applied impact model is a dynamic impact model.
7. The method of claim 1, wherein the latent factor impacts a significance of the second measurement value as the measure of advertisement effectiveness.
3. The method of claim 1, wherein the latent factor impacts the significance of the measurement value as a measure of advertisement effectiveness.
8. The method of claim 1, wherein the latent factor is related to brand loyalty and wherein the changed measurement value is 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. US2011/0125738 in view of Kandogan et al. US2013/0268514 and in further view of Meek et al. US2008/0114639
Regarding claim 1, Wexler teaches: providing an electronic advertisement to users via an electronic network; (Wexler see paragraph 0028 advertisement on webpage)
estimating an impact value using an applied impact model, wherein: 
(Wexler see paragraph 0025 0029 0049 assigning weights assigned based on parameters such as topic or intent and user interaction where weights read on impact value, topic, brand, intent reads on latent factor and user interaction reads on measurement value)
the impact value is determined based at least in part on the applied impact model providing a relationship between the user interaction metric and the latent factor, and (Wexler see paragraph 0025 0029 0049 weights can be dynamically adjusted based on user interaction of content relating to specific topic or brand where dynamically adjusting reads on applied impact model)
the impact value quantifies a change in the second measurement value as compared to the first measurement value, the change in the second measurement value resulting from a change in the latent factor during the second period of time as compared to the first period of time; (Wexler et al. see paragraphs 0049-0051 0060 user interaction directed at particular content module being different from interactions from other content modules causes updating of weights. User interactions being different reads on change in measurement, interactions being directed at different content modules reads on change in latent factor, updating over time reads on comparing between two time periods)
determining a changed measurement value based on modification of the second measurement value, the changed measurement value indicating an improved measure of advertisement effectiveness, wherein the changed measurement value is the measurement value as modified based on the estimated impact value; (Wexler see paragraphs 0025 0028 0049-0051 0060 dynamically adjusting weights requires tracking user interactions with content modules over time identifying affinity for particular topic or content module where content module is content sponsored by advertiser. Determining affinity for content sponsored by advertiser reads on measure of advertisement effectiveness, tracking user interactions over time to change values for performance indicators for the purpose of adjusting weights reads on modifying measurements based on estimated impact value)
modifying the electronic advertisement based on the changed measurement value; and (Wexler et al. see paragraph 0025 fine-tuning of topic page based on module performance indicator)
Wexler does not distinctly disclose: identifying a first measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring tracked user interactions with the electronic advertisement on computing devices of the users;
identifying a second measurement value for the user interaction metric, the first measurement value indicating a first portion of the tracked user interactions measured during a first period of time and the second measurement value indicating a second portion of the tracked user interactions measured during a second period of time;
However, Kandogan teaches: identifying a first measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring tracked user interactions with the electronic advertisement on computing devices of the users; (Kandogan et al. see paragraph 0016 0028 levels of interaction between user and content is recorded and counter is used to keep track of brand selections where the value of counter reads on measurement value)
identifying a second measurement value for the user interaction metric, the first measurement value indicating a first portion of the tracked user interactions measured during a first period of time and the second measurement value indicating a second portion of the tracked user interactions measured during a second period of time; (Kandogan et al. see paragraph 0016 0028 0030 levels of interaction between user and content is recorded and counter is used to keep track of brand selections and each time search results shows a target item and an competitive item this brand analysis is performed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in response to rendering a topic page for a query as taught by Wexler to include measuring user interactions as taught by Kandogan more accurately determining effectiveness of presented content.
Further, the combination of Wexler and Kandogan does not appear to distinctly disclose: providing the modified electronic advertisement to additional users via the electronic network
However, Meek teaches: providing the modified electronic advertisement to additional users via the electronic network (Meek et al. see paragraphs 0016-0019 advertisements adjusted to provide to users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in Wexler as modified to include presenting modified advertisements as taught by Meek for the predictable result of being able to present more accurate and more desirable content to the user. 
Regarding claim 2, Wexler as modified further teaches: wherein the applied impact model is a dynamic impact model (Wexler see paragraphs 0013 0025 dynamically tuning topic page and dynamically adjusting weights based on user interaction in response to performance indicators for each content module)
Regarding claim 3, Wexler as modified further teaches: the impact value indicates that the relationship between the user interaction metric and the latent factor has a ratio, and 
the change in the second measurement value resulting from the change in the latent factor is based in part on the ratio (Kandogan et al. see paragraph 0028 record number of times each brand was selected as a ratio)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in response to rendering a topic page for a query as taught by Wexler to include measuring user interactions as taught by Kandogan more accurately determining effectiveness of presented content.
Regarding claim 4, Wexler as modified further teaches: wherein a threshold value is specified for the electronic advertisement (Wexler see paragraph 0028 0048 content module to be compared against a threshold value where if module performance indicator is above threshold then content module is selected to be presented on topic page and content module contains content sponsored by an advertiser)
Regarding claim 5, Wexler as modified further teaches: wherein the threshold value corresponds to a minimum impact value for modifying the electronic advertisement (Wexler see paragraph 0048 content module to be compared against a threshold value where if module performance indicator is above threshold then content module is selected to be presented on topic page)
Regarding claim 6, Wexler as modified further teaches: wherein the user interaction metric comprises one or more of a number of clicks, a number of mouse overs, a number of page views, a number of mouse gestures, an amount of time spent on the web page, an amount of time elapsed before a mouse gesture, or a frequency of accesses to the web page (Wexler et al. see paragraph 0030 performance indicators use user clicks which reads on number of clicks)
Regarding claim 7, Wexler as modified further teaches: wherein the latent factor impacts the significance of the second measurement value as a measure of advertisement effectiveness (Kandogan et al. see paragraph 0016 0028 levels of interaction between user and content is recorded and counter is used to keep track of brand selections)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in response to rendering a topic page for a query as taught by Wexler to include measuring user interactions as taught by Kandogan more accurately determining effectiveness of presented content.
Regarding claim 8, Wexler as modified further teaches: wherein the latent factor is related to brand loyalty and wherein the changed measurement value is determined based on (Kandogan et al. see paragraph 0016 0028 levels of interaction between user and content is recorded and counter is used to keep track of brand selections where the value of counter reads on measurement value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in response to rendering a topic page for a query as taught by Wexler to include measuring user interactions as taught by Kandogan more accurately determining effectiveness of presented content.
Regarding claim 9, Wexler as modified further teaches: wherein the modifying the electronic advertisement includes modifying at least one attribute associated with the electronic advertisement (Wexler et al. see paragraph 0025 fine-tuning of topic page based on module performance indicator where fine-tuning reads on adjusting attribute based on brand loyalty impact)
Regarding claim 10, Wexler as modified further teaches: wherein the at least one attribute is related to one of an amount of the electronic advertisement or a subject matter of the electronic advertisement (Wexler et al. see paragraph 0025 fine-tuning of topic page based on module performance indicator where fine-tuning reads on adjusting attribute based on brand loyalty impact)
Regarding claims 11, 14-16, 18, 19 note the rejection of claims 1-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Regarding claim 13, Wexler as modified further teaches: further comprising receiving a threshold value as input (Wexler see paragraph 0048 content module to be compared against a threshold value where if module performance indicator is above threshold then content module is selected to be presented on topic page)
Regarding claim 17, Wexler as modified further teaches: wherein the impact value represents a change in units to the user interaction metric based on the latent factor (Wexler et al. see paragraphs 0029, 0030, 0034, 0043-0047 assigning weights based on performance indicators such as topics, intent, and brand where clicks and user interactions can be used a measurement of performance indicators)
Regarding claim 20, Wexler as modified further teaches: wherein modifying the electronic advertisement is based at least in part on a threshold impact value (Wexler see paragraph 0048 content module to be compared against a threshold value where if module performance indicator is above threshold then content module is selected to be presented on topic page)
Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. US2011/0125738 in view of Kandogan et al. US2013/0268514 and in further view of Meek et al. US2008/0114639 James H. Stock and Mark W. Watson, May 7 2010, Woodrow Wilson School and Department of Economics, PrincetonUniversity and the National Bureau of Economic Research, pages 2-7 (Year: 2010)
	Regarding claim 12, Wexler does not teach: wherein the applied impact model is based on a Stock and Watson model
Stock and Watson teaches: wherein the applied impact model is based on a Stock and Watson model (James H. Stock and Mark W. Watson, May 7 2010, Woodrow Wilson School and Department of Economics, Princeton University and the National Bureau of Economic Research, pages 2-7 model created by Stock and Warren used to predict values for latent dynamic factors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of presenting content modules in response to rendering a topic page for a query as taught by Wexler to include using the stock and warren model as taught by Stock and Watson more accurately calculating values to be used for making decisions. 
Response to Arguments
	Applicant’s argument: Claim objections should be withdrawn in light of new claim amendments
	Examiner’s response: Applicant’s argument is considered persuasive and claim objections are withdrawn.

Applicant’s argument: Prior art of record does not teach multiple measurement values
Examiner’s response: Applicant’s argument is considered but is not persuasive. The Wexler reference teaches updating a metric that counts a number of interactions with content over time. This teaches multiple measurement values as an update means that there is an initial value with new updated values. The Kandogan reference teaches each time search results from a search query includes target item and competitor item, brand analysis counting interactions is 


Applicant’s argument: Prior art of record does not teach change in values as a result of latent factor
Examiner’s response: Applicant’s argument is considered but is not persuasive. Kandogan and Wexler references both deal with brand analysis and the difference between different counts is due to brand differences. This teaches changes in values due to latent factor. 

Applicant’s argument: Prior art of record does not teach claim 3
Examiner’s response: Applicant’s argument is considered but is not persuasive. Kandogan reference teaches comparing different brands of items as a ratio where the different brands are measured based on user interactions. User interactions in Kandogan reads on user interaction metric, brand reads on latent factor and ration reads on ratio. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153